Citation Nr: 0842294	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for heart attack, 
stroke and related illnesses as secondary to service-
connected nicotine dependence.

2.  Whether new and material evidence has been received to 
reopen a claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for heart disease.  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for associated conditions of 
heart disease, to include coronary artery disease, 
cardiomyopathy with congestive heart disease, ventricular 
tachycardia, anticoagulation, hyperlipidemia and intolerance 
to Gemfibrozil, Vitamin 12 deficiency, ischemic stroke, 
absent left kidney, and fatty infiltration of liver.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is part of the record.  

The veteran submitted additional medical evidence at the time 
of the May 2007 Travel Board hearing.  The submission of such 
evidence was accompanied by a waiver of RO consideration 
executed by the veteran.  As such, submission of the evidence 
is automatically deemed as timely and is accepted for review 
by the Board.  See 38 C.F.R. § 20.1304(a).


FINDINGS OF FACT

1.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities; the RO 
received the appellant's claim of entitlement to service 
connection for heart attack, stroke and related illnesses as 
secondary to service-connected nicotine dependence in 
February 2000.

2.  There is no legal basis to establish entitlement to 
service connection for heart attack, stroke and related 
illnesses as secondary to service-connected nicotine 
dependence.

3.  In February 2001, the RO denied the veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for heart disease, aggravated by improperly prescribed 
medication.  A timely appeal as to that issue was not 
perfected.

4.  The evidence associated with the claims folder subsequent 
to RO's February 2001 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.

5.  Service connection for heart disease has not been 
established; thus, service connection for associated 
conditions of heart disease, to include coronary artery 
disease, cardiomyopathy with congestive heart disease, 
ventricular tachycardia, anticoagulation, hyperlipidemia and 
intolerance to Gemfibrozil, Vitamin 12 deficiency, ischemic 
stroke, absent left kidney, and fatty infiltration of liver 
is precluded as a matter of law.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for heart 
attack, stroke and related illnesses as secondary to service-
connected nicotine dependence lacks entitlement under the 
law.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310, 3.307, 3.309 
(2007); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

2.  The rating decision of February 2001, which denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for heart disease is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

3.  The evidence received since the February 2001 rating 
decision is not new and material to reopen the veteran's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for heart disease.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for associated conditions of 
heart disease, to include coronary artery disease, 
cardiomyopathy with congestive heart disease, ventricular 
tachycardia, anticoagulation, hyperlipidemia and intolerance 
to Gemfibrozil, Vitamin 12 deficiency, ischemic stroke, 
absent left kidney, and fatty infiltration of liver have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159.  VA must notify the 
claimant (and his or her representative, if any) of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, a letter dated in October 2005 and provided to the 
appellant prior to the December 2005 rating decision on 
appeal informed the veteran of the evidence needed to 
substantiate his claims, to include what would constitute new 
and material evidence to reopen his claims for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
heart disease, as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (indicating the VCAA notice must apprise the 
veteran of the specific reasons his claim was previously 
denied so that he may respond by identifying and/or 
submitting evidence that would overcome those deficiencies).  
Moreover, since his claims are being denied, no effective 
date or schedular evaluation will be assigned, so not 
receiving notice concerning these downstream elements of his 
claims are nonprejudicial, i.e., harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), see, also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Board also concludes that VA's duty to assist has been 
satisfied.

With respect to the duty to assist, the RO obtained the 
veteran's service, VA, and private treatment records and he 
has provided his hearing testimony and prolific written 
communications.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to his claims; however, as will be discussed in 
detail below, in light of the uncontroverted facts, the Board 
finds that an examination is unnecessary to decide these 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Moreover, with respect to the new and material issue, it is 
noted that VA is not obligated to obtain such an opinion 
unless and until there is new and material evidence to reopen 
the claim.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii).  As the 
Board will conclude below, there is no new and material 
evidence to reopen the claim.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the veteran's claims folder and, although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Analysis

Service Connection for Heart Attack, Stroke and Related 
Illnesses Secondary Nicotine Dependence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2007).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a).  

The Board finds that service connection is not warranted for 
heart attack, stroke and related illnesses as secondary to 
service-connected nicotine dependence.  At the time the 
veteran originally filed his claims, he argued that he 
experienced a heart attack, stroke and related illnesses as a 
result of his service-connected nicotine dependence.  Service 
connection has been established for nicotine dependence.

The Board notes that the United States Congress has passed 
legislation directly addressing veterans' claims seeking 
benefits for disability related to the use of tobacco.  
Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders; however, the law has been 
changed to effectively prohibit service connection of death 
or disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103.

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C.A. 
§ 1103, which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  See 38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  This law is applicable to all claims filed after 
June 9, 1998.  See Pub. L. No. 105-206, 112 Stat. 865 (July 
22, 1998); 38 C.F.R. § 3.300.  Neither 38 U.S.C.A. § 1103 nor 
38 C.F.R. § 3.300 precludes service connection for disability 
or death on some basis other than the veteran's use of 
tobacco products during service or on the basis that the 
disability became manifest or death occurred during service.  
Further, neither the statute nor regulation precludes the 
establishment of service connection for disability that 
became manifest to the requisite degree during an applicable 
presumptive period under 38 U.S.C.A. § 1112 or § 1116 (West 
2002) or 38 C.F.R. §§ 3.307, 3.309, 3.313 or 3.316 (2007).

Under the provisions of 38 C.F.R. § 3.300(c), for claims for 
secondary service connection received by VA after June 9, 
1998, a disability that is proximately due to or the result 
of an injury or disease previously service connected on the 
basis that it is attributable to the veteran's use of tobacco 
products during service will not be service connected under 
38 C.F.R. § 3.310(a).

The veteran's claim for service connection for heart attack, 
stroke and related illnesses as secondary to service-
connected nicotine dependence must be denied as a matter of 
law.  Since the legal premise of the veteran's claim is 
entitlement to service connection based upon disability 
proximately due to nicotine dependence, there is no basis to 
establish secondary service connection.  See Sabonis v. 
Brown, 6 Vet. App. at 429-30 (in cases where the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  The controlling regulatory 
provision, 38 C.F.R. § 3.300(c), expressly provides that 
claims for secondary service connection received by VA after 
June 9, 1998 for a disability that is proximately due to or 
the result of an injury or disease previously service 
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service connected under 38 C.F.R. § 3.310(a).  This is 
consistent with the broad statutory outline of 38 U.S.C.A. 
§ 1103, which clearly evidences an intent to foreclose the 
award of VA monetary benefits based on tobacco use.  
38 U.S.C.A. § 1103.  As noted above, this law applies to 
claims filed after June 9, 1998, so includes the appellant's 
service connection claim, which was received by the RO in 
February 2000 (as noted on his February 2000 Medical 
Certificate Tobacco-related Benefit Claim).  38 U.S.C.A. 
§ 1103.  In light of this change in the law, there is no 
legal basis for the benefits sought on appeal, as Congress 
has enacted a clear prohibition against granting service 
connection for disability due to use of tobacco products in 
service.

In this regard, it is noted that a July 2001 report of VA 
examination includes the opinion that "it would appear more 
likely than not that his history of coronary artery disease 
and chronic obstructive pulmonary disease are related to his 
long history of nicotine addiction. ... Also, other medical 
conditions that he has or may develop in the future may also 
be related to his history of nicotine dependence."  

Notwithstanding this medical opinion, service connection is 
not warranted for heart attack, stroke and related illnesses 
as secondary to service-connected nicotine dependence because 
such a grant would be in direct conflict with 38 C.F.R. 
§ 3.300(c), which, as outlined earlier, specifically 
prohibits service connection under 38 C.F.R. § 3.310(a) for 
disability proximately due to or the result of a disease (in 
this case nicotine dependence) that was service connected on 
the basis that it is attributable to the veteran's use of 
tobacco products during service.  By its terms, 38 C.F.R. 
§ 3.300(c) applies to claims for secondary service connection 
received by VA after June 9, 1998, and, therefore, is 
controlling as to the veteran's theory of secondary service 
connection.

In this regard, it is further noted that, during his May 2007 
hearing, the veteran argued that his claim for additional 
disability secondary to his service-connected nicotine 
dependence should be inferred from his original claim for 
service connection for nicotine dependency filed in 1993.  
However, such an inferred claim is not reasonably raised by 
the record because, as the veteran testified, he had not been 
treated for a heart attack, stroke or other related illnesses 
at the time he filed his claim in 1993.  

New and Material Evidence to Reopen a Claim for Benefits 
Pursuant to the Provisions of 38 U.S.C.A. § 1151 for Heart 
Disease

In connection with the present claim, compensation under 
38 U.S.C.A. § 1151 shall be awarded where a veteran suffers 
an injury or an aggravation of an injury that results in an 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment.  Such disability is a 
qualifying additional disability if it was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran, either by a Department 
employee or in a Department facility, and the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2007).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Current 
applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2007).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish causation.  38 C.F.R. § 3.361(c)(1) (2007).

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2007).  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's prior claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for heart disease 
was denied, in essence, because the evidence did not show 
that VA pharmacy error in dispensing medication was the 
proximate cause of additional disability experienced by the 
veteran.  Specifically, a Basset Army Medical Center 
pharmacy, acting on behalf of VA, improperly dispensed 
methadone to the veteran instead of the Demerol which had 
been prescribed by his physician.  Although there was 
evidence that the veteran complained of chest pains and other 
symptoms after receiving medication from Bassett Army Medical 
Center and medical evidence reflected that the veteran had 
been found to have coronary artery disease, there was no 
evidence to suggest that the veteran developed heart disease 
as a result of this pharmacy error or that the pharmacy error 
aggravated the veteran's heart disease.  

The February 2001 RO decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  As 
explained above, the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for heart disease may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted evidence 
(i.e. after February 2001) bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran incurred additional cardiovascular disability as 
a result of carelessness, negligence, etc. or an event not 
reasonably foreseeable based on VA pharmacy error.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for heart disease due to VA pharmacy error 
has not been submitted.

The evidence added to the veteran's claims folder since that 
time consists of updated VA and private treatment records (to 
include statements from his VA fee basis physician), results 
of internet medical research, and the veteran's prolific 
written communications and hearing testimony.  

The VA and private treatment records are cumulative and 
redundant of evidence already of record and are therefore not 
new.  Specifically, these records reflect the veteran's 
ongoing treatment and do not indicate whether he incurred 
additional disability, to include aggravation of heart 
disease, as a result of carelessness, negligence, etc. or an 
event not reasonably foreseeable based on VA pharmacy error.  
As such, the medical treatment records are not new and 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

With respect to the veteran's own statements to the effect 
that he has additional heart disease as a result of VA 
negligence in dispensing prescription medication, such 
evidence is cumulative and redundant of statements made prior 
to the February 2001 decision and accordingly is not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as questions 
involving diagnostic skills.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108."

With regard to the internet research results regarding heart 
disease provided by the veteran, it is noted that the Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  Here, though, the Board does not assign 
this evidence much weight as it does not establish a 
correlation between the veteran's heart disease and the VA 
pharmacy error in dispensing his medication.  Inasmuch as 
this evidence does not address the facts that are specific to 
the veteran's case, this information is insufficient to 
warrant reopening the his claim.

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran incurred 
additional disability, to include aggravation of his heart 
disease, as a result of carelessness, negligence, etc. or an 
event not reasonably foreseeable based on VA pharmacy error.  
The evidence submitted subsequent to the February 2001 denial 
of the veteran's claim is cumulative and redundant of the 
evidence of record at that time, and it therefore does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007). 

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability, to include aggravation of heart disease, due to 
VA pharmacy error is not reopened.  The benefit sought on 
appeal remains denied.



Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151 for 
Associated Conditions of Heart Disease

The veteran claims entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
associated conditions of heart disease, to include coronary 
artery disease, cardiomyopathy with congestive heart disease, 
ventricular tachycardia, anticoagulation, hyperlipidemia and 
intolerance to Gemfibrozil, Vitamin 12 deficiency, ischemic 
stroke, absent left kidney, and fatty infiltration of liver.  
However, he is not service connected for heart disease and, 
as noted above, this claim was denied by the RO in February 
2001 and is not reopened because new and material evidence 
has not been received.  As a result, any current claim that 
he has associated conditions of heart disease, to include 
coronary artery disease, cardiomyopathy with congestive heart 
disease, ventricular tachycardia, anticoagulation, 
hyperlipidemia and intolerance to Gemfibrozil, Vitamin 12 
deficiency, ischemic stroke, absent left kidney, and fatty 
infiltration of must fail as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (the claim must be denied 
if there is no entitlement under the law).


ORDER

Entitlement to service connection for heart attack, stroke 
and related illnesses as secondary to service-connected 
nicotine dependence is denied.

The application to reopen a claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for heart 
disease is denied.



Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for associated conditions of 
heart disease, to include coronary artery disease, 
cardiomyopathy with congestive heart disease, ventricular 
tachycardia, anticoagulation, hyperlipidemia and intolerance 
to Gemfibrozil, Vitamin 12 deficiency, ischemic stroke, 
absent left kidney, and fatty infiltration of liver, is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


